FILED: February 25, 2021


                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT

                               ___________________

                                    No. 19-4137
                                 (2:18-cr-00134-1)
                               ___________________

UNITED STATES OF AMERICA

              Plaintiff - Appellee

v.

ALLEN H. LOUGHRY, II

              Defendant - Appellant

                               ___________________

                                    ORDER
                               ___________________

      A majority of judges in regular active service and not disqualified having

voted in a requested poll of the court to grant the petition for rehearing en banc,

      IT IS ORDERED that rehearing en banc is granted.

      The parties shall file 15 additional paper copies of their briefs and appendices

previously filed in this case within 10 days.
      This case is tentatively scheduled for remote oral argument on Monday, May

3, 2021.

                                    For the Court

                                    /s/ Patricia S. Connor, Clerk